Citation Nr: 0103556	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-08 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1967.  He died on May [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).

On substantive appeal the appellant indicated that she wanted 
to appear at a hearing before a member of the Board and a 
hearing before a RO hearing officer.  The appellant was 
scheduled to appear at a RO hearing in November 1998 and 
travel board hearing in November 1999.  She, however, failed 
to appear at the hearings.  Thus no additional action in this 
regard is warranted.  


REMAND

The certificate of the veteran's death reflects that the 
cause of his death was acute myocardial infarction due to 
coronary artery disease.  The appellant contends that the 
veteran's fatal cardiovascular disability was aggravated by 
the service-connected PTSD.  Prior to his death, service 
connection had been established for PTSD and the record shows 
that the veteran received treatment for the disability from 
1996 to 1997.  Given the foregoing, the Board finds that a 
medical opinion would be useful in determining whether the 
veteran's service-connected PTSD at least as likely as not 
caused or aggravated the fatal cardiovascular disability, or 
contributed to cause, or hastened, the veteran's demise.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

An August 1996 medical report indicates that the veteran 
received treatment for chest pain at Carroway Hospital.  If 
so, this report is not of record.  As such development in 
this regard is warranted.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

In September 1998, the RO denied entitlement, as a widow with 
dependent children, to nonservice-connected pension benefits 
based on the appellant's annual countable family income.  In 
October 1998, the appellant requested reconsideration of her 
application for pension benefits based on exclusion of her 
children's income.  The denial of pension benefits was 
continued in February 1999.  Later that same month, the 
appellant stated that she wanted to appeal based on 
consideration of medical bills for the veteran.  No statement 
of the case has been issued to the appellant with regard to 
the denial of pension benefits based on the appellant's 
countable family income, and reflecting consideration of any 
exclusion of children's income and consideration of medical 
expenses.  Rather, by written correspondence dated on March 
29, 1999, the RO sought clarification of the appellant's 
disagreement.  Where a notice of disagreement has been 
submitted, but no statement of the case has been issued, the 
Board must remand the case to the RO for the issuance of a 
statement of the case. Manlincon v. West, 12 Vet.App. 238 
(1999).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot 

assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and in light of the 
representative's request, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all VA and non-VA 
providers who treated the veteran for a 
cardiovascular disability since service, 
to the best of her knowledge.  After 
obtaining any necessary authorization, 
the RO should contact the identified 
providers and request a copy of all 
reports of treatment 

of the veteran, not already of record.  
The medical providers contacted should 
include the Bixby Medical Center, 
Carroway Hospital, and VA Medical Centers 
at Ann Harbor, Michigan, and Tuscaloosa, 
Alabama.

2.  The RO should request that the 
appellant provide updated financial 
status report(s) pertinent to 
adjudication of entitlement as a widow 
with dependent children to pension 
benefits, unless otherwise indicated.

3.  Thereafter, the RO should transfer 
the claims folder to an appropriate VA 
examiner in order to determine the 
relationship, if any, between the cause 
of the veteran's death, acute myocardial 
infarction due to coronary artery 
disease, and the veteran's active service 
and/or a service-connected disability.  
In a comprehensive report, and after 
review of the pertinent data from the 
claims folder, the examiner should 
comment on the etiology of the acute 
myocardial infarction due to coronary 
artery disease and provide an opinion on 
whether it is at least as likely as not 
that the fatal disorder was incurred in 
or aggravated by service, any events in 
service, or any service-connected 
disability, particularly PTSD.  The 
examiner's comment should address whether 
the veteran's service-connected PTSD 
caused, contributed to cause, or hastened 
the veteran's demise.  All reasons and 
rationales for any conclusion reached 
should be discussed.


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should thereafter readjudicate 
the issues on appeal.  If either benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the pension issue, and cause of death 
issue, currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the appellant until she is so informed.  
The Board intimates no opinion as to any final outcome 
warranted, pending completion of the requested development.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



